Citation Nr: 1438214	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism.

2.  Entitlement to a compensable initial disability rating for tinea pedis.

3.  Entitlement to a compensable initial disability rating for erythematous rash (left upper extremity, left shoulder, and left upper arm).

4.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1993 to January 1994, from February 2003 to April 2004, and from November 2004 to February 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of this appeal, the Veteran moved to Florida and jurisdiction of his claims has been accordingly transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claims seeking higher initial ratings for service-connected disabilities, the Veteran underwent a VA examination for compensation rating purposes most recently in March 2009.  On the basis of the VA examinations conducted more than 5 years ago, a 10 percent rating has been assigned for hypothyroidism and noncompensable ratings have been assigned for the skin disabilities involved in the ratings claims on appeal.  Significantly, however, the Veteran's subsequent September 2010 VA Form 9 substantive appeal includes the Veteran's written assertions testifying that he experiences disability symptoms and manifestations meeting the criteria for higher disability ratings; the report disability manifestations were greater than those shown on the most recent VA examination reports.

With regard to hypothyroidism, the Veteran reported: "I require medication (Levothyroxine .137mg), have constant mental sluggishness, constipation, and fatigability."  These reported symptoms are specifically pertinent to the rating criteria for a higher rating for hypothyroidism.

With regard to erythematous rash, the Veteran reported: "20-40% of exposed area is affected."  With regard to tinea pedis, the Veteran reported: "I required medication of Terbinfine (250mg) and urea cream for several months."  Some of the reported symptoms are potentially pertinent to the rating criteria for higher ratings for skin diseases.

VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In light of the allegation following the VA examinations of symptoms and manifestations (which he is competent to report) more severely disabling than those found on VA examination, and the length of the intervening period since the VA examinations, contemporaneous examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the claim of service connection for sleep apnea, the Veteran has not been afforded a VA examination addressing the nature and etiology of his claimed sleep apnea in connection with this appeal.  The Veteran's statements (including in January 2009 written correspondence) assert: "Prior to leaving for Iraq, I had no problems with sleeping through the night....  During my tour, I was having difficulty sleeping through the night and was constantly tired during the day."  The Veteran further describes these problems persisting after he returned from his first tour in Iraq in 2004 and further persisting during his second tour in Iraq from 2004 to 2006.  The Veteran is competent to report these symptom experiences, which reasonably suggest possible in-service onset or manifestation of the claimed sleep apnea or associated disability.  Evidence of record otherwise shows post-service diagnosis of sleep apnea in 2007, and the Board observes that documentation of record shows that the Veteran was exposed to noted environmental hazards during his service in Iraq.  In light of the competent evidence suggesting the occurrence of pertinent in-service symptoms or events which reasonably may be linked to the post-service diagnosis of sleep apnea, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met.  Development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or (following such service) to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.  Compensation availability has been expanded to include "medically unexplained chronic multisymptom illness" such as "chronic fatigue syndrome."  38 C.F.R. § 3.317.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to (in pertinent part): fatigue, signs or symptoms involving the respiratory system (upper or lower), and sleep disturbances.  38 C.F.R. § 3.317(b).

The claims-file reflects that the Veteran had qualifying service in the Southwest Asia theater of operations during the Persian Gulf War.  The Board is mindful that the Veteran has been diagnosed with sleep apnea, but is also mindful that the Veteran's symptom complaints featuring fatigue, respiratory problems, and sleep disturbances may warrant application of the provisions of 38 C.F.R. § 3.317 if any are not entirely medically accounted for by the Veteran's known medical diagnoses.  As this issue must be remanded for a VA examination for other reasons anyhow, it is reasonable to have the required VA examination inform appellate review by addressing the question of whether the Veteran's symptom complaints in this appeal may be manifestations of an undiagnosed / chronic multisymptom illness.  Additionally, the Veteran should be afforded appropriate VCAA notice specific to service connection based upon undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with updated VCAA notice that includes notice of the laws and regulations governing undiagnosed illness claims under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  The AOJ should arrange for the Veteran to be afforded a VA endocrinology examination to determine the severity of his hypothyroidism.  The Veteran's claims file must be reviewed and a full medical history elicited by the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the criteria for rating hypothyroidism in 38 C.F.R. § 4.119, Code 7903, and note the presence or absence of all symptoms in the criteria for ratings above 10 percent.  The examiner is asked to discuss all symptom of hypothyroidism that have manifested since January 2009, and specifically comment upon the Veteran's assertion in September 2010 that his hypothyroidism manifests in fatigability, constipation, and mental sluggishness (noting that the Veteran has separately been diagnosed with sleep apnea which may also be a cause of some fatigue and sluggishness).  The examiner should explain the rationale for all opinions.

3.  The AOJ should also arrange for the Veteran to be afforded a VA skin examination to determine the severity of his tinea pedis and his erythematous rash (noted as involving left upper extremity, left shoulder and left upper arm).  The Veteran's claims file must be reviewed and a full medical history elicited by the examiner in conjunction with the examination.  For each skin disorder, the examiner should comment on the percentage of the entire body and percentage of exposed areas affected, and note the type of treatment the Veteran received since January 2009 (with specific notation of any systemic therapy, i.e., corticosteroids or other immunosuppressive drugs and the duration of the therapy).  The examiner should explain the rationale for all opinions.

4.  The AOJ should schedule the Veteran for an appropriate medical examination to determine the nature and etiology of his complaints of fatigue and sleep disturbances claimed as sleep apnea.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify all found diagnoses to which the Veteran's complaints of fatigue, sleep disturbance, and any respiratory signs or symptoms (claimed by the Veteran as sleep apnea) are medically attributable.  In responding to this item, please specifically confirm whether the Veteran has a diagnosis of sleep apnea.

(b) For each chronic disorder diagnosed in responding to the above, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.  In answering this question, please specifically address the significance of the Veteran's report of noticing fatigue and sleep disturbance during service in Iraq and also please address the significance of any pertinent environmental exposures associated with the Veteran's service in Iraq.

(c) Do examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained multisymptom illness that includes objective signs and symptoms of fatigue, respiratory disorder, or sleep disturbance that cannot be attributed to known medical diagnoses (including the Veteran's previously diagnosed sleep apnea and hypothyroidism)?  In answering this, please indicate whether there is evidence of any signs or symptoms of fatigue, respiratory disorder, or sleep disturbance beyond what is explained by the medical diagnoses found for this Veteran.

The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

5.  The AOJ should then review the record and readjudicate the claims on appeal (including with consideration of the Veteran's service in Iraq with regard to whether the service connection claim for sleep apnea involves claimed symptoms attributable to an undiagnosed illness).  If any issue on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



